Citation Nr: 0502414	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for atopic dermatitis, prior to August 30, 
2002. 

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent, on and after August 30, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1985 to July 1999.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which in pertinent part, granted service 
connection for atopic dermatitis and assigned a 
noncompensable evaluation, effective July 17, 1999.  The 
veteran filed a timely notice of disagreement.  In a rating 
decision dated in October 2002, the RO assigned a 10 percent 
disability evaluation, effective July 17, 1999.  Following 
receipt of the report of a current VA examination, the RO, in 
a September 2003 rating decision, assigned a 30 percent 
evaluation, effective August 30, 2002.  As the claim for a 
higher initial evaluation for service-connected atopic 
dermatitis involves an original claim, the Board has framed 
the issues as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board notes that the veteran requested a hearing on 
appeal before a hearing officer at the RO.  The hearing was 
scheduled for March 31, 2004.  Although the veteran's mailed 
hearing notice was not returned as undeliverable, the veteran 
failed to appear for the hearing and there was no request by 
either the veteran or his representative to reschedule the 
hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2003).

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.




REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that the most recent VA examination does not provide 
enough information for the Board to make an informed decision 
on the veteran's claim.  Specifically, the rating criteria 
for dermatitis effective as of August 30, 2002, indicate that 
for a 60 percent disability rating, the veteran's dermatitis 
must affect more than 40 percent of the entire body or more 
than 40 percent of exposed areas; or, the veteran's 
dermatitis must require constant or near-constant systemic 
therapy with corticosteroids or immunosuppressive drugs 
during the past 12-month period.  The examiner at the August 
2003 VA examination indicated that approximately 40 percent 
of the veteran's body was affected by his skin disorder, but 
did not specify if this involved the veteran's whole body or 
the exposed areas.  Additionally, the VA examiner indicated 
that the veteran used a topical steroid, twice a day to treat 
his rash.  However, the examiner did not indicate for how 
long a period the veteran had been using the topical steroid.  
Finally, the examiner also indicated that the veteran was 
scheduled to see a dermatologist at the VA (Jennings Clinic) 
on September 3, 2003.  As these records are relevant to the 
present claim, but are not currently in the claims folder, 
the RO should attempt to obtain these records on remand. 

Additionally, in the August 2003 VA form 1-9, the veteran 
indicated that his dermatitis was not improving and had 
gotten worse.  The United States Court of Appeals for 
Veterans Claims (Court) held in Ardison v. Brown, 2 Vet. App. 
405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), 
that whenever possible examinations of skin condition should 
be made when most disabling (e.g. during flare-ups).  Since 
the veteran has not been examined while his skin condition 
was most disabling (during a flare-up), the Board finds that 
the veteran should be scheduled for an examination by a 
dermatologist to assess the current severity of the veteran's 
service-connected skin disability.  VA also has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The Board finds that a 
thorough and contemporaneous medical examination should be 
accomplished that takes into account the records of prior 
medical treatment (the complete claims folder), and addresses 
the questions previously mentioned above.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before an appellate decision on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
service-connected atopic dermatitis since 
February 2003, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his skin 
disability at any VAMC since August 2003 
including but not limited to the 
treatment reports from the veteran's 
visit to the Jennings Clinic at the VA on 
September 3, 2003.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the veteran should be 
scheduled to undergo a VA examination, 
conducted by a dermatologist, during a 
period of flare-ups of his service-
connected atopic dermatitis, if possible, 
to evaluate the severity of the 
disability.  Specifically, the 
examination should be scheduled when the 
veteran's skin disorder is most 
disabling.  Bowers, Ardison, supra.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected skin disability.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected skin disability on appeal.  The 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this disability, including precipitating 
and aggravating factors (i.e., stress, 
weather, etc.), effectiveness of any 
medication or other treatment for the 
relief of symptoms, functional 
restrictions due to related 
symptomatology, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected skin 
condition, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for dermatitis 
(Diagnostic Code 7806 effective prior to 
and as of August 30, 2002).  With regard 
to the Rating Schedule for dermatitis 
effective as of August 30, 2002, the 
examiner should address: what percentage 
of the veteran's body is affected by his 
skin disability; what percentage of 
exposed areas are affected by his skin 
disability; and, the frequency and 
duration of use of any corticosteroids or 
immunosuppressive drugs. 

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of an increased initial evaluation for 
atopic dermatitis.  The RO must document 
its specific consideration of whether 
"staged rating," pursuant to Fenderson, 
supra, is warranted.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



